Citation Nr: 0800123	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  05-06 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
benign prostatic hypertrophy.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
disorder manifested by memory loss.

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
disorder manifested by nose bleeds.

4.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
chronic lung impairment.

5.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
sleep apnea.

6.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

7.  Entitlement to service connection for tuberculosis.

8.  Entitlement to service connection for chronic bronchitis.

9.  Entitlement to service connection for chronic pneumonia.

10.  Entitlement to an increased evaluation for pleurisy, 
currently evaluated as 10 percent disabling.

11.  Entitlement to a compensable evaluation for hearing loss 
of the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel 


INTRODUCTION

The veteran served on active duty from December 1950 to 
August 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied entitlement to service 
connection for PTSD.  

This matter also comes to the Board on appeal from an April 
2004 rating decision that denied entitlement to an increased 
evaluation for pleurisy; denied entitlement to service 
connection for tuberculosis, bronchitis, and pneumonia, and 
denied reopening previously denied claims of entitlement to 
service connection for chronic lung impairment, sleep apnea, 
and benign prostatic hypertrophy.

This matter also comes to the Board on appeal from a March 
2005 rating decision which denied entitlement to an increased 
evaluation for hearing loss of the left ear and entitlement 
to service connection for nosebleeds.  As this claim for 
service connection had been previously denied in final 
decisions in December 1984 and June 2000, it appears that the 
RO implicitly reopened the veteran's claim by addressing the 
merits of the claim without specifically finding that new and 
material evidence had been received.  Before the Board may 
reopen a previously denied claim, it must conduct an 
independent review of the evidence to determine whether new 
and material evidence has been submitted sufficient to reopen 
a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 
(1995); 83 F.3d 1380 (Fed. Cir. 1996).

In April 2007, the veteran presented testimony before the 
Board.  At that time, the veteran raised a new claim of 
entitlement to a total disability rating based upon 
individual unemployability.  This matter is referred to the 
RO for any additional development.

The issues of entitlement to service connection for nose 
bleeds, chronic lung impairment, sleep apnea; PTSD, 
tuberculosis, chronic bronchitis, and chronic pneumonia; and 
entitlement to increased evaluations for pleurisy and hearing 
loss of the left ear, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Service connection for benign prostatic hypertrophy was 
denied in an unappealed October 2002 rating action.

2.  Evidence received since the October 2002 rating decision, 
while new, does not relate to an unestablished fact necessary 
to substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim for service 
connection for benign prostatic hypertrophy.

3.  Service connection for nose bleeds was denied in an 
unappealed June 2000 rating action on the basis that new and 
material evidence had not been received to reopen a 
previously denied claim.

4.  Evidence received since the June 2000 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim and does raise a reasonable possibility of 
substantiating the claim.

5.  Service connection for chronic lung impairment other than 
pleurisy and sleep apnea was denied in an unappealed October 
2002 rating action.

6.  Evidence received since the October 2002 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim and does raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the 
claim seeking to establish service connection for benign 
prostatic hypertrophy may not be reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).

2.  New and material evidence has been received, and the 
claims seeking to establish service connection for nose 
bleeds, chronic lung impairment other than pleurisy, and 
sleep apnea are reopened.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, which 
information and evidence VA will seek to provide and which 
information and evidence the claimant is expected to provide.  
In compliance with 38 C.F.R. § 3.159(b), the notification 
should also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The VCAA also requires, in the context of a claim to reopen, 
the Secretary to look at the bases for the denial in the 
prior decision and describe what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  The appellant must also be notified of 
what constitutes both "new" and "material" evidence to reopen 
the previously denied claim.  Kent v. Nicholson, 20 Vet. App. 
1 (2006).  

With respect to the issue of whether new and material 
evidence has been received to reopen a claim of service 
connection for benign prostatic hypertrophy, VA essentially 
satisfied the notification requirements of the VCAA by means 
of an April 2005 letter.  The RO informed the appellant of 
the types of evidence needed in order to reopen his claim, 
and the RO essentially advised the appellant of the basis for 
the previous denial of the claim.  The RO also informed the 
appellant of the types of evidence necessary to establish 
such a claim, including what would constitute both "new" and 
"material" evidence to reopen the previously denied claim, 
the division of responsibility between the appellant and VA 
for obtaining the required evidence; and the RO requested 
that the appellant provide any information or evidence in his 
possession that pertained to such a claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  To the extent that any 
required notice was not provided prior to the initial 
unfavorable adjudication, the record reflects that the claim 
was subsequently readjudicated and the appellant was provided 
supplemental statements of the case.  Thus, the Board finds 
no prejudice in proceeding with adjudication of the appeal.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.

In the present appeal, the veteran did not receive notice as 
to the disability rating and effective date elements until 
after the final adjudication of his claim by the RO.  Despite 
the error as to timeliness, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
to reopen, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also finds that VA has made reasonable efforts to 
obtain relevant record adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file consist of 
appellant's service medical records, and post-service medical 
records, and other pertinent documents discussed below.  In 
sum, the appellant has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured or mooted any defect in the VCAA notice.  
The purpose behind the notice requirement has been satisfied, 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her appealed claim.

As to the remaining issues on appeal, the Board notes that 
the claims are being reopened and/or remanded for further 
evidentiary development.  Thus, the Board finds that any 
errors on the part of VA in fulfilling its duties under the 
VCAA with respect to those claims are rendered moot.

II.  New and Material Evidence

A.  Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110,1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. § 
3.303(d).

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2007).

When a disease or injury for which service connection has not 
been granted is aggravated by a service-connected condition, 
the veteran shall be compensated for the disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
VA has amended the provisions of 38 C.F.R. § 3.310(a), to 
incorporate the holding in Allen.  71 Fed. Reg. 52744-52747 
(Sept. 7, 2007).

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  A claim on which 
there is a final decision, however, may be reopened if new 
and material evidence is submitted.  38 U.S.C.A. § 5108.  38 
C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date, and the new definition 
applies.

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

B.  Analysis-Benign Prostatic Hypertrophy

In an August 2000 rating decision, the RO denied entitlement 
to service connection for a prostate condition.  The RO 
acknowledged that there was a reference to an enlarged 
prostate in the veteran's service medical records in 1976, 
and that there was 1994 clinical record indicating that he 
had urinary frequency that may be due to benign prostatic 
hypertrophy.  However, the RO further noted that examination 
at the VAMC in January 2000 had shown the prostate to be 
normal.  The RO concluded that, absent competent evidence of 
a current disability, service connection must be denied.

The Board notes that the veteran did not express disagreement 
with that decision within one year.  Although several letters 
were received from him and his representative within that 
period, these letters addressed the issue of whether the 
veteran could appear for a VA respiratory examination 
regarding other pending claims.  None of those letters 
addressed any claimed prostate condition, nor did a formal 
application for TDIU, which was received in September 2000, 
address any prostate condition.  In fact, the next reference 
by the veteran to prostate problems does not appear in the 
record until a personal hearing held at the RO in February 
2002. 

During that hearing, the veteran was advised that his claim 
of service connection for benign prostatic hypertrophy would 
be reconsidered on a de novo basis, to include as due to 
herbicide exposure.  Thereafter, in an October 2002 rating 
decision, the RO denied service connection for that 
disability on both a direct basis and as due to herbicide 
exposure.  The RO noted that there was recent medical 
evidence in the form of VA outpatient treatment records 
showing a diagnosis of benign prostatic hypertrophy, but the 
RO further found that there was no evidence showing that the 
disability was present in service, or was otherwise related 
to service, to include as secondary to herbicide exposure.  

The veteran was advised of this decision in an October 2002 
letter, but he did not express disagreement within one year 
of receiving notice.  Although letters were received by the 
RO from the veteran within that one year period, those 
letters addressed a claim of service connection for PTSD, and 
did not express disagreement with the October 2002 rating 
decision, or otherwise reference the denied claim for a 
prostate condition.  Thus, the October 2002 rating decision 
is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

At the time of the October 2002 rating decision, the evidence 
of record included the veteran's service medical records, 
which showed that he had complained of an enlarged prostate 
in September 1976, but that urology clinic examination 
revealed that his prostate gland was normal for his age.  The 
record also included post-service VA outpatient treatment 
records reflecting diagnoses of benign prostatic hypertrophy 
with various urinary complaints since 1994.

Since filing to reopen that claim in December 2003, 
additional medical evidence has been received showing that 
the veteran has continued to receive treatment for benign 
prostatic hypertrophy with urinary complaints since the last 
final denial.  This evidence, while new, is not material 
because it does not relate to an unestablished fact necessary 
to substantiate the claim and it does not raise a reasonable 
possibility of substantiating the claim.  The claim was 
previously denied because there was no evidence of a 
relationship or link between the disability and service, to 
include exposure to herbicides in service.  This new evidence 
shows that the veteran continues to complain of urinary 
problems and that benign prostatic hypertrophy has been 
diagnosed.  However, there remains no competent evidence 
which relates the disability to service, including herbicide 
exposure, and the lack of such a relationship was a specific 
basis on which is claim was previously denied.  

In this regard, the Board notes that the veteran's own 
assertions of a relationship to herbicide exposure were 
already of record at the time of the last denial, and thus, 
new statements to that effect are merely cumulative of 
previously submitted evidence, and not raise a reasonable 
possibility of substantiating the claim. 

In conclusion, the Board finds that the evidence received 
since the October 2002 rating decision is not new and 
material, and the claim is not reopened.

C.  Analysis-Chronic Lung Impairment, Sleep Apnea and Nose 
Bleeds

The veteran is also seeking to reopen previously denied 
claims of entitlement to service connection for nose bleeds, 
sleep apnea, and chronic lung impairment.  He essentially 
contends that his chronic lung impairment is related to his 
service-connected pleurisy, which was diagnosed in service.  
He further contends that he experiences chronic nose bleeds, 
which he believes are attributable to herbicide exposure 
and/or the service-connected pleurisy.

The Board notes that the claim of entitlement to service 
connection for nose bleeds was originally denied in a 
December 1984 rating decision.  In that decision, the RO 
noted that nose bleeds were not shown in service, and were 
not otherwise shown to be due to herbicide exposure.  He did 
not appeal that decision, and it became final.  U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.  The evidence of record at that 
time included the veteran's own contention that he 
experienced nose bleeds, but no treatment records showing 
complaints or findings of nosebleeds.

In November 1999, the veteran's representative filed to 
reopen that claim, arguing that his nose bleeds were 
secondary to his service-connected pleurisy.  In a subsequent 
June 2000 rating decision, the RO denied reopening his claim 
on the basis that new evidence failed to establish that the 
veteran had a chronic disability manifested by nose bleeds 
that was related to service.  He also did not appeal that 
decision, and it became final.  U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.  

In July 2004, the RO received a statement from the veteran 
discussing several disabilities he believed to be related to 
service, and this statement was accompanied by various 
medical records.  The RO construed this statement, in part, 
as a claim to reopen the previously denied claim of service 
connection for nose bleeds.

Since filing to reopen his claim, the RO has received a 
substantial amount of additional VA treatment records, which 
include clinical records documenting complaints and findings 
of nose bleeds.  Among these records are also clinical notes 
diagnosing nasal congestion as a result of rhinitis, which 
has been variously diagnosed as allergic, atrophic, and 
vasomotor rhinitis.  Several clinical notes documenting 
complaints of nose bleeds are accompanied by findings of 
nasal congestion, thus suggesting a link between the rhinitis 
and his chronic nosebleeds.

As noted, the RO previously denied reopening his claim on the 
basis that new evidence failed to establish that the veteran 
had a chronic disability manifested by nose bleeds that was 
related to service.  Since filing to reopen his claim, VA has 
received additional treatment records suggesting that the 
veteran's chronic nosebleeds are related to his rhinitis.  
Read in conjunction with his service medical records, which 
do show treatment for rhinitis in service, the Board finds 
that new and material evidence has been received.  Thus, the 
claim of entitlement to service connection for a chronic 
disability manifested by nosebleeds is reopened.

With respect to the claim for chronic lung impairment, the 
Boar notes that service connection has been awarded for 
pleurisy, which has been rated as 10 percent disabling since 
1977.  Service connection for a chronic lung disability other 
than pleurisy was first denied in an October 2001 rating 
decision.  In that decision, the RO relied on a March 2001 
opinion of a VA physician who examined the veteran and 
concluded that this current respiratory problems were 
unrelated to his in-service episode of pleurisy.  The RO 
essentially found that he had a current lung disability, but 
concluded that it was unrelated to his military service.  
 
The veteran did not express disagreement with that decision 
within one year after receiving notice; however, he did 
reference that disability during a personal hearing held at 
the RO in February 2002, and he was advised by the hearing 
office that his claim of service connection would be 
reconsidered on a de novo basis, to include as due to 
herbicide exposure.  

Thereafter, in an October 2002 rating decision, the RO denied 
his claim on a direct basis and as due to herbicide exposure.  
The RO also denied entitlement to service connection for 
sleep apnea, as secondary to the service-connected pleurisy.  
The RO concluded that the evidence did not show that he had a 
chronic lung disability other than pleurisy that was related 
to service, to include as secondary to herbicide exposure, or 
sleep apnea that was related to his pleurisy.  The veteran 
did not appeal that decision and it became final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103

Since filing to reopen his claims in December 2003, the 
veteran has submitted medical evidence showing ongoing and 
regular treatment for lung problems and sleep apnea.  He has 
been given multiple diagnoses, including chronic obstructive 
pulmonary disease (COPD), restrictive lung disease, 
emphysema, and pulmonary fibrosis, and several examiners have 
noted that his history of lung problems began in the 
military.  

As this evidence suggests a connection between a current lung 
disorder other than pleurisy that is related his military 
service, the Board finds that new and material evidence has 
been received.  Thus, the claim of entitlement to service 
connection for chronic lung impairment is reopened.  
Furthermore, that evidence also suggests a relationship 
between his claimed sleep apnea and his chronic lung 
impairment.  Thus, the Board finds that new and material 
evidence has been received, and the claim of entitlement to 
service connection for sleep apnea is reopened.  

Having reopened the previously denied claims of service 
connection for a chronic disability manifested by nose 
bleeds, for chronic lung impairment, and for sleep apnea, the 
Board finds that additional development is necessary before 
these claims can be adjudicated.  These matters will be 
discussed in greater detail in the REMAND portion of this 
decision.


ORDER

As new and material evidence has not been submitted, the 
appeal to reopen the claim of service connection for benign 
prostatic hypertrophy is denied.

As new and material evidence has been received to reopen the 
claim of entitlement to service connection for disorder 
manifested by nosebleeds is reopened.  The appeal is granted 
to that extent only.

As new and material evidence has been received to reopen the 
claim of entitlement to service connection for chronic lung 
impairment other than pleurisy is reopened.  The appeal is 
granted to that extent only.

As new and material evidence has been received to reopen the 
claim of entitlement to service connection for sleep apnea is 
reopened.  The appeal is granted to that extent only.


REMAND

The veteran is seeking an increased rating for his service-
connected pleurisy, which is rated as 10 percent disabling.  
He is also seeking service connection for chronic lung 
impairment other than pleurisy, to include bronchitis, 
pneumonia and tuberculosis, as well as service connection for 
sleep apnea and nose bleeds.

Regarding his claims for chronic lung impairment, bronchitis, 
and pneumonia, the Board notes that the claims file reveals a 
complex history of respiratory problems since the veteran's 
military service.  For example, service medical records 
reflect that, in June 1960, he was diagnosed as having 
bronchopneumonia of the left lung and pleurisy.  He was later 
found to have upper respiratory infections in September 1971, 
June 1973, and August 1975, and flu or flu-like syndromes in 
September 1967, November 1969, October 1973, July 1974, and 
May 1978.  He was also noted to have pharyngitis in September 
1966 and May 1977, and both bronchitis and rhinitis in 
January 1976.  

Shortly after separation, in October 1977, service connection 
for the residuals from pleurisy was granted.  The RO has 
since denied service connection for chronic lung impairment 
other than pleurisy, finding that his current respiratory 
problems are unrelated to his service-connected disability.

Since at least 1990, the veteran has received ongoing and 
regular treatment for respiratory complaints, including nasal 
congestion, coughing, and shortness of breath.  He has also 
occasionally complained of nosebleeds.  However, there are 
inconsistent and contradictory findings regarding the nature, 
severity, and history of his respiratory problems.

For example, on several occasions, the veteran was seen at VA 
facilities expressing concern that he may have pneumonia; 
however, in each documented instance, examiners could find no 
evidence of pneumonia.  Instead, diagnoses of bronchitis were 
noted.  In the report of a May 1999 VA respiratory 
examination, it was indicated that his history was positive 
for tuberculosis, but that it was unclear whether he was 
merely a convertor or had active disease.  He was given 
diagnoses of status post pleurisy, sleep apnea, and chronic 
bronchitis.  X-rays reportedly demonstrated no acute 
cardiopulmonary disease. 

In the report of an August 1999 VA examination, it was noted 
that he had a history of COPD characterized by dyspnea on 
exertion, chronic cough, and a decrease in breathing 
capacity.  The examiner opined that his development of COPD 
was as likely as not related to his years of recurrent upper 
respiratory infections, pneumonia, and pleurisy.  However, in 
the report of a March 2001 VA examination, it was found that 
there was no evidence of recurrence of the left hemidiaphragm 
pleurisy experienced in service, and the examiner opined that 
it was unlikely that the veteran's current respiratory 
difficulty was related to the 1960 episode of pneumonia and 
pleurisy.  

In addition to evaluation for a specific lung disability, 
treatment records during this period also reveal repeated 
diagnoses of rhinitis, and both his coughing and nosebleeds 
appear to often be attributed to that disability.

In the report of a May 2002 VA respiratory examination, 
chronic bronchitis was noted, but no etiology opinion was 
offered and pulmonary function testing could not be done 
because the veteran failed to perform properly.  During a 
March 2004 VA respiratory examination, the examiner was again 
unable to perform a pulmonary function test.  The veteran was 
diagnosed as having a chronic lung disorder, and the examiner 
indicated that no more precise diagnosis was available.

Although pulmonary function tests could not be performed 
during his last two VA examinations, it appears that he was 
unable to undergo such testing with a private physician in 
June 2007, as well as a CT scan.  The physician noted 
multiple diagnoses, including prior tuberculosis, chronic 
cough, COPD, and restrictive lung disease.  The physician 
noted that the veteran's chronic cough, which had been 
attributed to rhinitis and COPD, was now likely secondary to 
restrictive lung disease.  The physician also noted that the 
cause of the veteran's lung disease was unclear but could be 
secondary to previous exposures, chronic infections, 
hypersensitivity pneumonitis, or a non-specific pulmonary 
fibrosis.

The Board recognizes that the RO has undertaken every effort 
to thoroughly develop the evidentiary record in this case by 
arranging for the veteran to undergo several VA examinations.  
Unfortunately, in light of the complex and contradictory 
nature of the evidence, the Board finds that further 
development is necessary before this case can be adjudicated.  
Specifically, the Board finds that another VA respiratory 
examination is warranted to clarify the severity of his 
service-connected pleurisy;  the nature and etiology of his 
claimed chronic lung impairment and/or chronic bronchitis; 
and the relationship between his sleep apnea and those 
disabilities.  The Board also finds that a VA ear, nose, and 
throat (ENT) examination is warranted to clarify whether his 
nosebleeds are attributable to rhinitis, and, if so, whether 
that rhinitis is related to the findings noted in service.

As discussed, the record shows that the veteran had positive 
PPD and tine tests in service, which is evidence of a 
laboratory finding and not a disability or injury.  
Similarly, he has alleged a history of recurring pneumonia, 
but the evidence fails to establish actual diagnoses of 
pneumonia since 1990.  However, as it is conceivable that the 
VA respiratory examination being conducted as a consequence 
of this remand could yield information relevant to those 
claims, the Board finds that a decision on the claims of 
service connection for tuberculosis and pneumonia must be 
deferred at this time.

With respect to the veteran's claim of entitlement to a 
compensable evaluation for left ear hearing loss, the Board 
again recognizes that the RO has clearly undertaken every 
effort to ensure that the record is fully and properly 
developed.  Unfortunately, the prior VA examinations 
conducted appear to be inadequate for rating purposes.  The 
veteran was afforded a audiological examination in May 2002, 
but the results were judged to be totally invalid, indicating 
non-organic hearing loss.  In an attempt to obtain valid test 
results the veteran was rescheduled for examination in June 
2002.  The inconsistencies of the May 2002 examination were 
pointed out to the veteran and he was urged to produce as 
accurate information as possible.  Despite the examiner's 
attempts to reinstruct the veteran and urge his cooperation, 
the responses continued to be highly inconsistent and 
indicative of non-organic hearing loss.  The examiner 
concluded that a valid test result had not been obtained 
after two audiological examinations.  

In March 2005, the veteran was afforded an additional VA 
examination; however, the examiner indicated that the pure 
tone responses obtained did not represent the veteran's true 
hearing potential.  The examiner found that the veteran's 
unresolved non-organicity prevents any accurate determination 
of the type or degree of any possible hearing loss.  

As the aforementioned examinations have each been found to be 
inadequate for rating purposes, the record reflects that he 
has recently been issued a new hearing aid by VA, and does 
appear to experience some chronic hearing loss.  Thus, the 
Board finds that one final attempt should be made to obtain 
valid results.

The veteran is advised, however, that "[t]he duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  If the veteran wished to fully develop his 
claim, he has a corresponding duty to assist by submitted to 
the necessary diagnostic studies, and cooperating with 
testing.

With respect to the issue of entitlement to service 
connection for PTSD, the Board notes that the record does not 
include service personnel records for the period from May 
1971 to June 1972, which are the dates that the veteran 
reported serving in Vietnam.  The record does include a DD 
Form 214, Reports of Separation from Active Duty, for a 
period of service from May 1972 to August 1977, which 
identifies his place of entry into that period of service as 
Tan Son Nhut in the Republic of Vietnam.  This document 
appears to be the only service department record obtained by 
the RO that provides any detail regarding his service in 
Vietnam.  In the DD 214, his military occupational specialty 
(MOS) was identified as administrative, and no combat awards 
or decorations were noted.

The Board can only identify one request for service personnel 
records, which was sent by the RO to the National Personnel 
Records Center in July 2003.  In response, the RO received 
the personnel records currently contained in the claims file, 
which only account for the veteran's service through 1970.  
The VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. 
§ 3.159(c), (d).  VA's duty to assist includes the duty to 
make as many requests as necessary to obtain relevant records 
from a Federal department or agency, including service 
records.  Consequently, the Board finds that this issue must 
be remanded so that further attempts can be made to locate 
the remaining personnel records.

With respect to that claim, the veteran has identified 
numerous in-service stressors that he believes led to his 
PTSD.  For example, he has indicated that he was in charge of 
the guards in a compound located off base in the middle of 
Saigon and that on several occasions he was attacked.  On one 
occasion he and the guards killed two Vietcong.  On several 
occasions he would transport supplies to and from Ben Hua and 
Long Bien Bases and he was often subjected to incoming 
rockets and mortars.  On another occasion an aircraft crashed 
and soldiers were killed; the veteran wrote their relatives 
and they thanked him.  

The Board notes that, absent dates and other details, the 
information provided is not specific enough to allow VA to 
request corroboration from the U.S. Army and Joint Services 
Records Research Center (JSRRC).  Thus, while this case is in 
remand status, the veteran should be provided another 
opportunity to provide that detail, particularly with respect 
to the dates of the incident, and the names of any 
individuals involved.

The veteran is also seeking service connection for a 
disability manifested by loss of memory and concentration; 
however, the medical evidence of record does not show an 
organic brain disease or other physical disability manifested 
by these symptoms.  There is medical evidence of record 
suggesting that the veteran's reported symptoms are secondary 
to psychiatric disability.  For example, in December 2000, a 
VA examiner indicated that there was a strong suspicion that 
the veteran's memory loss was of psychiatric etiology.  This 
is consistent with the VA rating criteria for mental 
disorders, including PTSD, which identifies most loss of 
memory and loss of concentration as a common manifestation of 
psychiatric disability.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2007).  Thus, resolution of this appeal may rest, in 
part, on the outcome of his claim of entitlement to service 
connection for PTSD, and these matters are deferred pending 
resolution of that claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all of the veteran's 
treatment records from the VAMC in 
Albuquerque from November 2004.  If such 
efforts prove unsuccessful, documentation 
to that effect should be added to the 
claims file.

2.  Make another attempt to obtain the 
veteran's complete service personnel file.  
Request copies of the veteran's complete 
service personnel file from the appropriate 
agency, to include any and all orders, and 
advice that agency that the records 
previously received were incomplete.  If 
personnel records cannot be obtained, 
request that the service department 
identify the units to which he was assigned 
during his active service, particularly in 
1971 and 1972.

3.  Give the veteran another opportunity 
to provide any additional details as to 
the reported inservice stressful 
incidents, such as dates, places, unit of 
assignment at the time of the events, 
description of events, and if appropriate, 
names and any other identifying 
information concerning any of the 
individuals involved in the events. In 
particular, request that he set forth the 
dates (preferably within a two month 
period) in which he was present at Ben Hua 
and Long Bien when those bases came under 
attack, and the dates of any airplane 
crashes he either witnessed or knew the 
individuals involved, and the names of 
those individuals.  If the veteran cannot 
identify additional information to pursue 
development with the JSRRC, clearly set 
out the reasons why his information was 
insufficient and advise the veteran that 
absent specific information no additional 
development can be performed.

4.  If, and only if, the veteran's in-
service stressors are corroborated and/or 
his unit is shown to have participated in 
combat or combat situations as 
contemplated in Pentecost v. Principi, 16 
Vet. App. 124 (2002), schedule the veteran 
for a psychiatric examination to determine 
the nature and severity of all diagnosed 
psychiatric disabilities.  The examiner 
must be provided with pertinent medical 
records and a list of all corroborated in-
service stressors.  A diagnosis of PTSD 
must be either ruled in or excluded.  The 
examiner should describe all findings in 
detail and provide a complete rationale 
for all opinions offered.  If the examiner 
is unable to make any determination, she 
or he should so state and indicate the 
reasons.  If PTSD is diagnosed, the doctor 
should clearly identify the claimed events 
which are considered stressors supporting 
the diagnosis, and fully explain why the 
stressors are considered sufficient under 
DSM-IV.  If any additional stressors are 
verified following the issuance of this 
remand, or additional combat service 
shown, the examiner must be advised of 
such prior to this examination. 

5.  Schedule the veteran for an 
audiological examination to determine the 
current severity of his left ear hearing 
loss.  All indicated tests should be 
accomplished.  The claims folder and a copy 
of this REMAND must be made available to 
and be reviewed by the examiner.  

6.  Schedule the veteran for an ear, nose, 
and throat (ENT) examination to clarify the 
nature and etiology of his rhinitis.  All 
indicated tests and studies should be 
performed and all clinical findings 
reported in detail.  The claims folder and 
a copy of this REMAND must be made 
available to and be reviewed by the 
examiner.  The examiner should note that 
the folder was reviewed, and provide an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50 percent 
probability) that the veteran's rhinitis, 
if diagnosed, is related to the inservice 
findings of rhinitis, upper respiratory 
infections, and flu-like symptoms.  If 
rhinitis is diagnosed, the examiner should 
also offer an opinion as to whether it is 
at least as likely as not that the 
veteran's nosebleeds are a manifestation of 
that disability.

7.  Schedule the veteran for an appropriate 
examination to determine the severity of 
his service-connected pleurisy, and to 
clarify the nature and etiology of any lung 
disorder other than pleurisy.  All 
indicated tests and studies should be 
performed, including pulmonary function 
tests, and all clinical findings reported 
in detail.  If, for any reason, pulmonary 
function tests cannot be performed, the 
examiner should provide an explanation in 
the report as to reason(s).  The claims 
folder and a copy of this REMAND must be 
made available to and be reviewed by the 
examiner.  The examiner should note that 
the folder was reviewed.  The examiner 
should also diagnose any pathology found on 
examination and/or diagnostic testing.  As 
to any lung disability identified, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that the disability is related to the 
veteran's military service, to include (1) 
exposure to herbicides, (2) treatment for 
pleurisy and pneumonia in 1960, and/or (3) 
treatment for rhinitis, upper respiratory 
infections, and flu-like symptoms.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that the veteran's sleep apnea is related 
to his military service or any service-
connected disability.

8.  Upon completion of all requested 
development, review the veteran's claims 
based on the new evidence.  Should the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


